Citation Nr: 0932033	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-15 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1962 to September 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision rendered by the 
Cleveland, Ohio Office (RO) of the Department of Veterans 
Affairs (VA).  

A June 2009 Board hearing before the undersigned Veterans Law 
Judge is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, additional development 
is necessary in order to adjudicate the Veteran's claim.

In this case, the Veteran contends that he is unable to work 
due to his service-connected chronic bronchitis with 
pulmonary emphysema.  He reported that he has not worked 
since he was terminated from Chrysler/Jeep in 1994 for taking 
too much sick leave due to his pulmonary disability.  Prior 
to termination, he had worked for Chrysler for 26 years.  He 
reported that his current pulmonary condition requires 
frequent treatment for episodes during which he has 
difficulty breathing.  The Veteran stated that he has not 
been hospitalized for his pulmonary disorder, but his 
physical activity is extremely limited due his condition.  
Specifically, he stated that he can only stand for a short 
period of time and walk for a short distance before becoming 
out of breath.  He also reported that verbal communication is 
difficult because it causes him to become winded.  See June 
2009 hearing transcript; see December 2005 statement.

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases - except where specifically prescribed by VA's 
Rating Schedule.  38 C.F.R. § 3.340 (2008); see also Fluharty 
v. Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability - 
or combination of disabilities - for which the Rating 
Schedule prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  Id. Where 
the schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies)-
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16 (2008).  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless - on an extra-schedular basis - upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b) 
(2008).

In determining whether an individual is unemployable by 
reason of service-connected disability, consideration must be 
given to the type of employment for which the veteran would 
be qualified.   Such consideration would include education 
and occupational experience.  See Hyder v. Derwinski, 1 Vet. 
App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 
331- 332 (1991).  Age may not be considered a factor.  38 
C.F.R. § 3.341 (2008).  Unemployability associated with 
advancing age or nonservice-connected disability may not be 
used as a basis for assignment of a total disability rating.  
38 C.F.R. § 4.19 (2008).

In this case, the Veteran's only service-connected disability 
is chronic bronchitis with pulmonary emphysema, assigned a 60 
percent disability evaluation.  Thus, as the Veteran has a 
service-connected disability rated at 60 percent, the 
criteria for a total disability rating under the provisions 
of 38 C.F.R. § 4.16(a) are met.  Nevertheless, the Board must 
also determine whether the Veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disability.

In this regard, the medical evidence of record shows 
continuous treatment for a pulmonary disorder including 
chronic bronchitis with emphysema and chronic obstructive 
pulmonary disease since 1995.  The record shows that the 
Veteran has been treated for other maladies including 
hypertension, schizophrenia, depression, and stroke.  

Social Security Administration records show the Veteran was 
found to be disabled due to his pulmonary disorder in 
November 1992.  See SSA records.  In a 1994 SSA medical 
record, the examiner noted that the Veteran had the ability 
to get along with co-workers and supervisors and found no 
impairment in his ability to understand and follow simple and 
menial instructions.  The examiner further noted that the 
Veteran had the ability to do a simple, repetitive job for 
any length of time with the ability to withstand minimal 
pressures and stresses associated with the job.  The examiner 
did not comment on the Veteran's physical ability or 
limitations.  In June 2006, a VA examiner opined that the 
Veteran was unemployable due to his schizophrenia, not his 
pulmonary condition and that the Veteran's stroke was not 
secondary to his pulmonary condition.  The examiner found 
that the Veteran could do sedentary employment.  

Subsequent to the 2006 VA examination, the Veteran indicated 
that his service-connected pulmonary disorder had worsened.  
Thus, he was afforded another VA examination.  In a February 
2009 VA examination report, the examiner diagnosed chronic 
obstructive pulmonary disease.  The examiner noted that the 
Veteran reported that he lived alone and was able to do 
chores, such as cleaning his apartment, but would get winded 
after about 5 or 10 minutes.  The examiner also noted that 
the Veteran reported that his job with Chrysler was sedentary 
and did not require much walking or other physical activity.  
The Veteran reported that he was currently able to walk 75 to 
100 feet before getting short of breath and was able to climb 
10 to 12 steps before tiring.  The examiner did not provide 
an opinion with regard to whether the Veteran was 
unemployable due solely to his service-connected disability.  
The Board finds that a specific opinion is needed as to the 
impact of the Veteran's service-connected disability on his 
ability to maintain gainful employment.  See Friscia v. 
Brown, 7 Vet. App. 294 (1994); Roberts v. Derwinski, 2 Vet. 
App. 387 (1992).  In adjudicating a claim for a TDIU, the 
Board may not reject the veteran's claim without producing 
evidence, as distinguished from mere conjecture.  See Friscia 
v. Brown, supra.  In Friscia, the United States Court of 
Appeals for Veterans Claims stated that VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.

Upon review of the record, the Board finds that a further 
medical opinion is needed in deciding the Veteran's claim for 
a TDIU.  The Veteran should be scheduled for a VA examination 
and the examiner requested to conduct a physical examination 
of the Veteran and review of the medical evidence and provide 
a medical opinion addressing the question of whether the 
Veteran's service-connected disability renders him 
unemployable.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must 
be based upon consideration of the Veteran's current medical 
condition as well as his documented history and assertions, 
to include employment history and education, and medical 
evidence associated with the record.  38 U.S.C.A. § 5103A. 

Furthermore, the Board notes that Veteran's Chrysler work 
records, regarding the nature and type of work he performed, 
whether there were any work concessions because of service-
connected disability, and the circumstances surrounding the 
termination of employment, have not been associated with the 
claims file and VA has a duty to assist the Veteran to 
attempt to obtain these records.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  The Board finds that once the 
additional evidence is added to the record, the Veteran 
should be afforded a VA examination in compliance with VA's 
duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request the 
Veteran's work records from 
Chrysler/Jeep.  Specifically the RO/AMC 
should attempt to obtain any records 
related to performance of duties, leave 
taken, accommodations due to disability, 
and the circumstances of termination of 
employment and any records showing 
medical treatment provided by 
Chrysler/Jeep.  

2.  Schedule the Veteran for an 
appropriate VA medical examination to 
determine whether he is currently 
incapable of securing and maintaining 
substantially gainful employment because 
of his service-connected chronic 
bronchitis with pulmonary emphysema.  
Specifically, the examiner should respond 
to the following:

Whether is it at least as likely as 
not that the Veteran's service-
connected chronic bronchitis with 
pulmonary emphysema renders him 
unable to secure and maintain 
substantially gainful employment.

In offering this opinion the examiner 
must consider the degree of interference 
with ordinary activities, including in 
particular capacity for employment, 
caused solely by the Veteran's service-
connected pulmonary disorder.  The 
examiner must consider the Veteran's 
ability (or inability) to work in a 
profession consistent with his level of 
education, training, and experience.  
Consider also whether he is only 
employable under certain circumstances, 
such as if only allowed certain 
accommodations or other special 
considerations. 

The claims folder should be made 
available to the examiner.  It is 
requested that rationale for any 
expressed opinion be provided.

3.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


